Citation Nr: 0941419	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  08-11 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.  The Veteran died in August 2007 and the 
appellant is his surviving child.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2008 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Paul, Minnesota, (hereinafter RO).  


FINDINGS OF FACT

1.  The Veteran's death certificate listed atherosclerotic 
heart disease as the immediate cause of death and chronic 
alcohol abuse as a condition contributing to the Veteran's 
death.  

2.  At the time of the Veteran's death, service connection 
was in effect for PTSD rated at 70 percent disabling; a total 
disability rating for compensation based on individual 
unemployability, established from April 1999, was also in 
effect. 

3.  A cardiovascular disorder was not shown in service and 
there is no medical evidence linking a cardiovascular 
disorder to service.  

4.  The weight of the competent evidence is against a 
conclusion that the Veteran's alcoholism was due to PTSD. 

5.  The weight of the competent evidence is against a 
conclusion that the Veteran's PTSD rendered him incompetent 
to take medications that would have prevented his death. 

6.  The weight of the competent evidence is against 
conclusion that medication for PTSD, to include in 
combination with alcohol, had a causal or aggravating effect 
on the cardiovascular condition that caused his death.  

7.  The Veteran was not in receipt of or entitled to receive 
compensation based on total disability for 5 years from the 
date of his discharge from active duty or for 10 or more 
years immediately preceding his death; he is not a former 
prisoner of war.  
 

CONCLUSIONS OF LAW

1.  A cardiovascular disorder was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1110, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2009).

3. The criteria for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.22 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in November 2007 prior to 
initial adjudication that informed the appellant of the 
information and evidence necessary to prevail in her claims.  
This letter, and the information provided to the appellant in 
the March 2008 statement of the case, was in substantial 
compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

As for the duty to assist, the service treatment reports, VA 
clinical reports, death certificate and opinions from VA 
examiners addressing the appellant's contentions as to the 
relationship between the Veteran's PTSD and the cause of his 
death have been obtained.  Finally, the appellant herself 
stated in August 2008 that she had no additional evidence to 
present.  As there is no indication that there are additional 
records that need to be obtained that would assist in the 
adjudication of the claims, the duty to assist has been 
fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A. Service Connection for the Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including cardiovascular disorders, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

VA death benefits are payable to the surviving child of a 
Veteran if the Veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2009).  In order to establish service connection for the 
cause of the Veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the Veteran'  death.  38 C.F.R. § 3.312(b), 
(c).

In general, the law provides that no compensation may be paid 
for a disability or death which results from the Veteran's 
own willful misconduct or abuse of alcohol or drugs.  38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2009).  The Board notes that the reference to 
"abuse of alcohol or drugs" in the statute was added by 
Congress in the Omnibus Budget Reconciliation Act ("OBRA") 
of 1990, § 8052, Public Law No. 101-508, 104 Stat. 1388, 
1388-91.

A decision of the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit"), sheds additional light 
on the law and regulations pertaining to misconduct.  In 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
Federal Circuit noted that 38 U.S.C.A. § 1110 had been 
amended by section 8052(a)(2) of the OBRA of 1009, which, as 
noted above, added the words "or abuse of alcohol or drugs" 
to 38 U.S.C.A. § 1110.  The Federal Circuit noted that the 
current version of 38 U.S.C.A. § 1110 precludes a Veteran 
from receiving compensation for primary alcohol or drug 
abuse.  The Federal Circuit stated:

The statute precludes compensation for 
primary alcohol abuse disabilities and 
for secondary disabilities (such as 
cirrhosis of the liver) that result from 
primary alcohol abuse.  By "primary," 
we mean an alcohol abuse disability 
arising during service from voluntary and 
willful drinking to excess.  237 F.3d at 
1376.  

In Allen, the Federal Circuit has held that while 38 U.S.C.A. 
§ 1110 precludes compensation for primary alcohol abuse 
disabilities and secondary disabilities that result from 
primary alcohol abuse, the statute does permit compensation 
for an alcohol or drug abuse disability acquired as secondary 
to, or as a symptom of, a service-connected disability.  Id. 
at 1381.

The Veteran died in August 2007, and the death certificate 
listed atherosclerotic heart disease as the immediate cause 
of death and chronic alcohol abuse as a condition 
contributing to the Veteran's death.  At the time of the 
Veteran's death, service connection was in effect for PTSD 
rated at 70 percent disabling.  The Veteran was also in 
receipt of a total disability rating for compensation based 
on individual unemployability which was effective from April 
1999.  

The service treatment records, to include the reports from 
the September 1969 separation examination and medical history 
collected at that time, do not reflect a cardiovascular 
disorder, and there is no competent evidence linking a 
cardiovascular disorder to service.  However, the assertion 
of the appellant, to include in sworn testimony to the 
undersigned at the September 2009 hearing, is not that the 
cardiovascular disorder that caused the Veteran's death is 
directly related to service, but that there is a relationship 
between the Veteran's PTSD and the alcoholism which was a 
contributing factor to his death, thereby warranting 
entitlement to service connection for the cause of the 
Veteran's death.  It is asserted the Veteran's alcoholism was 
a way for the Veteran to "self medicate" his symptoms of 
PTSD.  It is also asserted that medications taken for PTSD, 
to include by way of its interaction with alcohol, 
contributed to the cardiovascular disorder that caused the 
Veteran's death.  Finally, the appellant contends that the 
Veteran's alcoholism rendered him incompetent to take 
medications that would have prevented his death.   

The Board has considered the assertions of the appellant as 
summarized above, but such assertions cannot be used to 
establish a claim as a layperson is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); cf. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  The Board observes that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau, supra.  The Board finds that the 
Appellant's lay statements in the present case are outweighed 
by the evidence of record as outlined below. 

The record reveals voluminous evidence of treatment, to 
include hospitalization, for alcoholism.  While a November 
1998 evaluation by a psychologist conducted for the Social 
Security Administration included the observation that the 
Veteran was "self-medicating" with alcohol due to 
"emotional problems," this examiner did not directly link 
the Veteran's alcoholism to PTSD, nor is there any evidence 
of record linking alcoholism directly to PTSD.  In this 
regard, after an extensive review and discussion of the 
pertinent history contained in the claims file, to include 
that referencing a family history of alcoholism, a VA 
psychologist concluded in June 2008, that the Veteran's 
alcoholism was less likely as not caused by PTSD.  This 
psychologist, while noting that the Veteran was found to be 
incompetent to handle VA benefits, also found that his review 
of the evidence did not reveal that the Veteran was 
incompetent to make medical decisions, and that to the extent 
the Veteran was not competent to handle his financial 
matters, this was the result of alcoholism and not PTSD.  

Additional evidence weighing against the appellant's claim is 
a December 2008 opinion, following a review of the Veteran's 
claims file, by a VA nurse practitioner who found that there 
was "no indication the [V]eteran's PTSD medications in 
combination with alcohol had any causal or aggravating effect 
on his heart condition."  More evidence weighing against the 
appellant's claim is represented by the following opinion 
from the Chief of Cardiology of the VA Medical Center in 
Minneapolis in January 2009: 

The [Veteran] ha[d] known atherosclerotic 
heart disease with advanced vascular 
disease.  The risks of progressive heart 
disease relate to dependency on smoking 
and ETOH, as well as persistent 
elevations in lipids.  Although the cause 
of death is unclear, the causative 
factors related to advanced coronary 
artery disease and increased cardiac risk 
variables make sudden death, as 
manifested as a Type 3 myocardial 
infarction, the most likely cause of 
death.  There is no evidence that 
treatment of PTSD with gabapentin and 
trazadone should be considered causative 
factors in the poor outcome.   

In short, while the Board has considered the assertions of 
the appellant, the evidence of record, to include as 
summarized above, reflects no objective medical evidence to 
support her assertions.  As such, her claim for service 
connection for the cause of the Veteran's death cannot be 
granted.  Espiritu; cf. Jandreau, supra.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of the Veteran's death, the doctrine is not for 
application.  Gilbert, supra.  
 
B. Entitlement to DIC under the Provisions of 38 U.S.C.A. § 
1318

DIC benefits may be awarded to a surviving child upon the 
service-connected death of a Veteran.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a).  The payment of DIC to a benefits-eligible 
surviving child is also authorized in cases where a Veteran's 
death was not service-connected, provided that the Veteran 
was rated by VA as totally disabling due to service-connected 
disability for a period of at least 5 years 
from the date of his discharge or release from active duty, 
for 10 or more years immediately preceding his death, or for 
a continuous period of not less than 1 year immediately 
preceding death if the Veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22.  "Rated by VA as totally disabling," for the 
purposes of this section includes awards of TDIU.  
38 C.F.R. § 3.22(c). 

In Wingo v. West, 11 Vet. App. 307 (1998), the United States 
Court of Appeals for Veterans Claims (Court) interpreted 38 
C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the Veteran had not established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period. The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the Veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000).  The final regulation established an 
interpretive rule reflecting VA's conclusion that 38 U.S.C.A. 
§ 1318(b) authorizes payment of DIC only in cases where the 
Veteran had, during his or her lifetime, established a right 
to receive total service-connected disability compensation 
from VA for the period required by that statute, or would 
have established such a right if not for clear and 
unmistakable error by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(Veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, does permit 
"hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (38 U.S.C.A. § 1311 and 38 
U.S.C.A. § 1318) in conflicting ways.  The Federal Circuit 
remanded the case, and directed VA to stay all proceedings 
involving claims for DIC benefits under 38 U.S.C.A. § 1318 
where the outcome was dependent on 38 C.F.R. § 3.22, pending 
the conclusion of expedited VA rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased Veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2). See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003), regarding a challenge to the validity of 38 C.F.R. § 
3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the Veteran's life or the claim had 
been denied and was not subject to reopening "hypothetical 
entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318. However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied to claims pending the date of the change of 38 
C.F.R. § 3.22, on January 21, 2000.  Prior to that time, the 
amended 38 C.F.R. § 3.22 could not be retroactively applied.  
In this case, there was no claim pending for DIC on January 
21, 2000.  Thus, hypothetical entitlement is not for 
application in this case.  Therefore, the only possible ways 
of prevailing on a claim for benefits under 38 U.S.C.A. § 
1318 are:  (1) to meet the statutory duration requirements 
for a total disability rating at the time of death; or (2) to 
show that such requirements would have been met, but for 
clear and unmistakable error in a previous decision.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22.

As noted above, service connection was in effect for PTSD 
rated at 70 percent disabling at the time of the Veteran's 
death and he was also in receipt of a total disability rating 
for compensation based on individual unemployability 
effective from April 1999.  Thus, as the Veteran was 
discharged from service in September 1969 and died in August 
2007, he was not continuously rated totally disabling for a 
period of not less than five years from the date of his 
discharge from active duty, and a total disability rating was 
not in effect for 10 or more years immediately preceding his 
death.  Additionally, the Veteran was not a former prisoner 
of war, and he was not "entitled to receive" compensation 
for a service-connected disability rated totally disabling 
within the meaning of the law because none of the 
circumstances specified in 38 C.F.R. § 3.22(b) under which a 
Veteran might have been entitled to receive compensation but 
was not in actual receipt of compensation are shown or 
alleged to be applicable in the present case.  Accordingly, 
DIC under 38 U.S.C.A. § 1318 is not warranted.
 
Finally, in reaching the above decision, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claim 
for DIC under 38 U.S.C.A. § 1318, the doctrine is not for 
application.  Gilbert, supra.  
 

ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied. 

Entitlement to DIC under the provisions of 38 U.S.C. § 1318 
is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


